JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 22, 2002, enjoining appellant from filing further civil actions in district court without first obtaining leave of court, be affirmed. In view of the frequency, similarity, and frivolity of the complaints filed by appellant, *119the district court did not abuse its discretion in entering an order of injunction against him, and followed the appropriate procedures in so doing. See In re Powell, 851 F.2d 427 (D.C.Cir.1988); Urban v. United Nations, 768 F.2d 1497 (D.C.Cir. 1985).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.